    Case 3:20-cv-03288-L-BH Document 41 Filed 08/19/21                         Page 1 of 3 PageID 330



                                IN THE UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

BRUCE DWAIN COPELAND,          §
                               §
      Plaintiff,               §
                               §
v.                             §                                  Civil Action No. 3:20-CV-3288-L-BH
                               §
INTERNAL REVENUE SERVICES;     §
JOY SMITH; STEPHEN SCHRADER;   §
CANADIAN COUNTY DISTRICT       §
COURT; CITY OF EL RENO;        §
PAUL BROYLES; TEXAS ATTORNEY §
GENERAL’S OFFICE; BREANNA 1    §
GRIFFIN; DALLAS DISTRICT       §
COURT; CITY OF CEDAR HILL;     §
GENESIS WOMEN’S SHELTER;       §
RACHEL ELKIN; MOSAIC SERVICES; §
and JASMINE BHATT,             §
                               §
      Defendants.              §

                                                        ORDER

           Before the court are: the Motion to Dismiss of Defendants City of El Reno and Paul Broyles

(Doc. 12), filed February 12, 2021; Defendant City of Cedar Hill’s Motion to Dismiss Under Rule

12(b)(6) (Doc. 16), filed February 16, 2021; AAG Breanna Griffin’s Motion to Dismiss (Doc. 19),

filed March 11, 2021; and Defendant Jasmine Bhatt’s Motion to Set Aside Default and Motion to

Dismiss (Docs. 32, 33) filed June 18, 2021. On August 2, 2021, and August 4, 2021, The Findings,

Conclusions and Recommendation of the United States Magistrate Judge (“Reports”) (Docs. 38,

39) were entered, recommending that the court grant the foregoing motions and dismiss the claims

and this action against these Defendants for lack of standing, lack of personal jurisdiction, or

failure to state a claim upon which relief can be granted. The magistrate judge further



1
    Plaintiff mistakenly refers to Breanna Griffin as Brenda Griffin.

Order – Page 1
    Case 3:20-cv-03288-L-BH Document 41 Filed 08/19/21                            Page 2 of 3 PageID 331



recommended that Plaintiff’s claims against the remaining Defendants be sua sponte dismissed for

lack of subject matter jurisdiction based on lack of standing. In addition, the magistrate judge

determined that further amendment by Plaintiff of his pleadings is unwarranted for a number of

reasons. Plaintiff, who is proceeding pro se, did not respond to Ms. Griffin’s and Ms. Bhatt’s

motions to dismiss, and, as of the date of this order, no objections to the Reports were filed by

Plaintiff, and the deadline for filing objections has expired.

           The August 4, 2021 Report summarizes Plaintiff’s claims as follows:

           Plaintiff asserts claims against IRS, South, Schrader, El Reno, Broyles, CCDC,
           OAG, Griffin, DCDC, and Cedar Hill for violation of his civil rights under 42
           U.S.C. § 1983; against all Defendants for conspiracy to violate his civil rights,
           fraud, and negligence; against Griffin, South, Schrader, and Broyles for abuse of
           office; against IRS, South, and Schrader for violation of his rights under Bivens;
           against IRS, South, and Schrader for unauthorized collections “under IRC §
           7433(a)”; against IRS for failure to release lien; and against IRS and OAG for
           injunctive relief. (Id. at 4-6.) He alleges no material facts in support of these claims.
           He requests monetary damages and a judgment against IRS “to remove all liens and
           collections.” (Id. at 6.)

Report 2 (Doc. 39).

           Having considered the pleadings, motions, file, record in this case, and Reports, the court

determines that the findings and conclusions of the magistrate judge are correct, accepts them as

those of the court; and grants the motions (Docs. 12, 16, 19, 32, 33) addressed in the Reports to

the extent and for the reasons recommended by the magistrate judge. Accordingly, the default

entered against Jasmine Bhatt is set aside; Plaintiff’s claims against Jasmine Bhatt are dismissed

without prejudice for lack of personal jurisdiction; 2 Plaintiff’s claims against Breanna Griffin,

Paul Broyles, and the City of El Reno are dismissed without prejudice for lack of standing;

Plaintiff’s federal and state claims against the City of Cedar Hill are dismissed with prejudice for

failure to state a claim upon which relief can be granted; and Plaintiff’s claims against the


2
    The claims against Jasmine Bhatt are also sua sponte dismissed without prejudice for lack of standing.

Order – Page 2
    Case 3:20-cv-03288-L-BH Document 41 Filed 08/19/21                             Page 3 of 3 PageID 332



remaining Defendants are sua sponte dismissed without prejudice for lack of subject matter

jurisdiction based on lack of standing. The court also agrees that Plaintiff has alleged his “best

case” and that further amendment to cure the deficiencies in his currently pleaded claims is either

not warranted as a result of his not responding to certain motions or because it would be futile and

unnecessarily delay the resolution of this litigation. 3

         The court prospectively certifies that any appeal of this action by Plaintiff would not be

taken in good faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this

certification, the court incorporates by reference the Reports (Docs. 38, 39). See Baugh v.

Taylor, 117 F.3d 197, 202 and n.21 (5th Cir. 1997). Based on these Reports, the court concludes

that any appeal of this action by Plaintiff would present no legal point of arguable merit and would,

therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of an

appeal, Plaintiff may challenge this certification by filing a separate motion to proceed in forma

pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth Circuit. See

Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

         It is so ordered this 19th day of August, 2021.



                                                                _________________________________
                                                                Sam A. Lindsay
                                                                United States District Judge




3
 After entering the two Reports, the magistrate judge entered an order on August 13, 2021, denying a motion for leave
by Plaintiff to amend his pleadings under Rule 15 and add new defendants under Rule 21 because the proposed
amendment was based on completely unrelated events than those underlying his current claims against the existing
Defendants in this action. See Docs. 36, 40. The magistrate judge, therefore, directed the clerk of the court to open a
new civil action to address Plaintiff’s claims against the new defendants identified in his motion.

Order – Page 3
